Title: To James Madison from James Monroe, 20 September 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Sepr. 20. 1796.
It is hinted to me by a person lately from London that it was said there I presume by King or Gore or both that Fulton had mentioned me in some correspondence hence to the United States perhaps with Governor Blount as being friendly to their interest, and which has got into Timothy’s hands and is considered by that enlightened statesman & his friends as a proof [of] a conspiracy—when this man was here before I told him I was doing every thing in my power to engage this government to support our claim to the navigation of the Missisipi & thought with effect. I did this to satisfy him personally in the hope it might produce the same effect upon all with whom he was connected & counteract the intrigues of a party always at work to seperate the western from the eastern country and which I thought & still think was in motion at the time by the agency of Lefore upon one Chaise who came here with him a resource I thought that party betook itself to after the happy termination of the western insurrection. As he came with Chaise and lived with him I sought and obtained thereby a knowledge of Chaise’s movements which indeed were not formidable, for at that time the object was to approach us. This will perhaps explain the affr. above suggested & with that view I give it. Mark the dates in case any thing appears before the publick & you will probably see how complete the expln. is. In truth the history of that time will shew that the opening of the Missisipi was the effect of foreign causes leading to that event & in wh. the amicable disposition of France was the principal and in procuring wh. surely they had no hand; & which was indeed so operative at the time that it produc’d that effect agnst. the real obstacles and dangers wh. an unwise, pusilanimous & self sufficient policy threw in its way. As Pinkny passed here he admitted upon the proofs shewn that the thing was done in effect and that his mission only endangered the undoing it. He arrived however in time to take advantage to a certain degree of existing circumstances but Short says not in full degree. It appears as if these knaves having gone beyond their depth, had lost their intellects and instead of guiding the helm of state by a great policy had dwindled done [sic] into little spies and informers in the hope by slandering others of diverting the publick attention from themselves.
